Case 19-12220-KBO Doc171-2 Filed 12/17/19 Page 1 of 26

Exhibits “A — C-3”
Case 19-12220-KBO Doc171-2 Filed 12/17/19 Page 2 of 26

Exhibit “A”
Case 19-12220-KBO Doc171-2 Filed 12/17/19 Page 3 of 26

Case 2:18-cv-10255-SJO-MRW_ Document (9, SRG OP Oy aR Page 1 Offorapge ID #:790_

 

CENTRAL DISTRICT OF a —
CALIFORNIA eieesa a
JS-5/JS-6
AMENDED CIVIL MINUTES - REDACTED Scan Only _
CASE NO.: 2:18-CV-10255 SJO (MRWx) DATE: September 3, 2019
TITLE: Shanghai Lan Cai Asset Management Co., Ltd. v. Jia Yueting

 

pe SE SS SS A SG eS SS SY SS Sr Se SS SS SSS SS SSeS SS Se SS et er et eed
SSsSSeceSecocococlcclccCcclSclcSSlSS SSS SSS SSS ee SS SS SS Se Se

PRESENT: THE HONORABLE S. JAMES OTERO, UNITED STATES DISTRICT JUDGE

Victor Paul Cruz Not Present

Courtroom Clerk Court Reporter

COUNSEL PRESENT FOR PLAINTIFFS: COUNSEL PRESENT FOR DEFENDANTS:
Not Present Not Present

PROCEEDINGS (in chambers): ORDER GRANTING PETITIONER'S APPLICATION
FOR PRELIMINARY INJUNCTION [Docket No. 55]; ORDER DENYING PETITIONER'S EX
PARTE APPLICATION AS MOOT [Docket No. 72]

This matter comes before the Court on Petitioner Shanghai Lan Cai Asset Management
Company Limited's ("SLCAM" or Petitioner") Motion for Preliminary Injunction ("Motion"), filed
August 1, 2019. Respondent Jia Yueting ("Respondent” or "Jia" or "Yueting") filed an Opposition
to the Motion on August 13, 2019. Petitioner filed a Reply on August 20, 2019. The Court found
this matter suitable for oral argument and vacated the hearing set for September 3, 2019. For the
following reasons, the Court GRANTS the Motion.

F FACTUAL AND PROCEDURAL BACKGROUND

This action involves Petitioner's effort to confirm an arbitral award issued by the Beijing
Arbitration Commission ("BAC"). (Petition To Enforce Foreign Arbitral Award ("Petition"),
ECF No. 1.) The BAC determined that Respondent is liable to Petitioner on certain loans that
had not been repaid. BAC ordered Petitioner to repay an amount totaling over 83,000.000.00
RMB (Chinese Currency). (Petition at 1.)

A detailed summary of the facts at issue in the arbitration is unnecessary for purposes of the
instant Motion. At the outset of this litigation, this Court issued a temporary restraining order,
"enjoining Respondent from transferring, concealing, reducing, encumbering, or otherwise making
unavailable the Attachment Property until SLC's Petition is adjudicated, and a final judgment is
reached in this action.” (Order Granting Temporary Restraining Order at 5, ECF No. 11.) On

March 26, 2019, this Court issued an order confirming the arbitration award. (Order Confirming
Arbitral Award, ECF No. 31.) The Court subsequently entered a judgment against Jia. (Judgment,
ECF No. 35.)

After this Court entered judgment in this matter, the central issue in this case has become
enforcing the judgment against Respondent Jia. Petitioner contends that Respondent has not
complied with this Court's judgment and has not displayed any intention to comply with the

MINUTES FORM 11 2s
CIVIL GEN Page 1 of 4 Initials of Preparer
Case 19-12220-KBO Doc171-2 Filed 12/17/19 Page 4 of 26

Case 2:18-cv-10255-SJO-MRMV+ EPP 4 RaH JP SH ROP OB URTP age 20f4 Page ID#:791

CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL

CASE NO.: 2:18-CV-10255 SJO (MRWx) DATE: August 30, 2019

 

judgment. On May 1, 2019, Respondent filed a motion to alter this Court's judgment, arguing that
this Court had employed an erroneous interest rate in calculating the judgment. (See Motion To
Alter Arbitral Award, ECF No. 41.) This Court denied this motion on May 29, 2019. (See Order
Denying Motion To Alter Judgment, ECF No. 49.)

Petitioner subsequently brought the instant Motion, seeking a preliminary injunction similar to the
temporary restraining order that this Court had already issued in the instant case. (See generally
Mot., ECF No. 55.) Petitioner asks this Court to issue a preliminary injunction that prevents
Respondent from transferring, concealing, reducing, encumbering, or otherwise making
unavailable non-exempt assets up to the value of the judgment entered by this Court. (Mot. at
2.) According to Petitioner, Jia has sought to avoid paying the judgment and has signaled no
intention to satisfy his debt to Petitioner.

On August 29, 2019, Petitioner brought a second ex parte application for a temporary restraining
order. (See Ex Parte Application, ECF No. 72.) This application seeks to prevent Jia from taking
any steps with respect to his beneficial interest in Faraday & Future Inc., pending a ruling on the
instant Motion. (Ex Parte Application at 1.) According to Petitioner, Jia plans to resign as CEO
of Faraday & Future, thus hampering Petitioner's ability to collect on its judgment against Jia. (Ex
Parte Application at 1.)

These proceedings followed.
iF DISCUSSION

To obtain a preliminary injunction, Petitioner, the moving party, must show: (1) a likelihood of
success on the merits; (2) a likelihood of irreparable harm to the moving party in the absence of
preliminary relief; (3) that the balance of equities tips in favor of the moving party; and (4) that an
injunction is in the public interest. Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 20 (2008);
see also Save Our Sonoran, Inc. v. Flowers, 408 F.3d 1113, 1120 (9th Cir. 2005). The Ninth
Circuit also employs a sliding scale test whereby the existence of "serious questions going to the
merits and a balance of hardships that tips sharply towards the plaintiff can support issuance of
a preliminary injunction, so long as the plaintiff also shows that there is a likelihood of irreparable
injury and that the injunction is in the public interest." Alliance for the Wild Rockies v. Cottrell, 632
F.3d 1127, 1135 (9th Cir. 2011) (internal quotation marks omitted). "These formulations are not
different tests but represent two points on a sliding scale in which the degree of irreparable harm
increases as the probability of success on the merits decreases." Big Country Foods, Inc. v.
Board of Educ. of the Anchorage Sch. Dist., 868 F.2d 1085, 1088 (9th Cir.1989). Overall, a
preliminary injunction is an "extraordinary remedy that may only be awarded upon a clear showing
that the plaintiff is entitled to such relief." Winter, 555 U.S. at 22.

Petitioner moves for a preliminary injunction under California Code Section 526, which authorizes
courts to enter injunctions in numerous circumstances, including "[w]hen .. . a party to the action

Page 2 of 4
Case 19-12220-KBO Doc171-2 Filed 12/17/19 Page 5 of 26

Case 2:18-cv-10255-SJO-MRNY 7 RP SH ASE ¢ Hist ROP CA GRTP age 30f4 Page ID #:792

CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL

CASE NO.: 2:18-CV-10255 SJO (MRWx) DATE: August 30, 2019

is doing, or threatens, or is about to do, or is procuring or suffering to be done, some act in
violation of the rights of another party . . . and tending to render the judgment ineffectual." Cal.
Civ. Proc. Code § 526(a)(3). Although Respondent argues that this Court cannot issue a post-
judgment preliminary injunction under Procedural Code Section 526, this is an incorrect statement
of the law. Alongside Federal Rule of Civil Procedure 69(a), California Civil Procedure Code
Section 526 vests this Court with broad authority to enforce a final judgment. "The execution of
final judgments is governed by Federal Rule of Civil Procedure (“Rule”) 69(a), which provides: 'A
money judgment is enforced by a writ of execution, unless the court directs otherwise. The
procedure on execution-and in proceedings supplementary to and in aid of judgment or
execution-must accord with the procedure of the state where the court is located, but a
federal statute governs to the extent it applies.’ Fed. R. Civ. P. 69(a). . . .The [California Code of
Civil Procedure] provides procedures for the assignment of assets, issuance of restraining

orders, and issuance of turnover orders." UMG Recordings, Inc. v. BCD Music Grp., Inc., No.
CV07-05808 SJO FFMX, 2009 WL 2213678, at *1 (C.D. Cal. July 9, 2009) (emphasis added).

A. Likelihood of Success on the Merits

The Court considers the preliminary injunction factors in turn. As a threshold matter, Petitioner
is very likely to prevail on its action to enforce the judgment against Jia. This Court has already

upheld the arbitral award issued by the BAC against Jia. Respondent must comply with the
judgment issued by this Court. Petitioner's likelihood of success on the merits is very high.

B. lrreparable Harm

Petitioner will suffer irreparable harm in the absence of injunctive relief. As the Court held in its
prior order on Petitioner's first Ex Parte Application, "Petitioner has made the threshold showing
necessary to show irreparable harm in the absence of preliminary injunctive relief. Respondent
Jia’s record of paying creditors is poor at best.” (Order Granting Temporary Restraining Order
at 4 (emphasis added).) The Court went on to note that Respondent is subject to other litigation
in this district concerning his failure to pay creditors and that Respondent is on the Chinese
government list of debt defaulters. (Order Granting Temporary Restraining Order at 4.)

These circumstances have not changed. In fact, since this Court's order on the first Ex Parte
Application, Respondent has failed to comply with the judgment of this Court, confirming that
Petitioner will suffer irreparable harm in the absence of an injunction. Aside from his lack of
compliance with this Court's judgment, Respondent also has not posted a supersedeas bond to
stay execution of the judgment. In these circumstances, there is little doubt that Petitioner will

continue to suffer irreparable harm — including the loss of a judgment to which it is rightfully
entitled — in the absence of preliminary injunctive relief.

MINUTES FORM 11 oo
CIVIL GEN Page 3 of 4 Initials of Preparer
Case 19-12220-KBO Doc171-2 Filed 12/17/19 Page 6 of 26

Case 2:18-cv-10255-SJO-MRWVT Ep e4aa et SH SH BOP Oey RTPage 4Aof4 Page ID #:793

CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL

CASE NO.: 2:18-CV-10255 SJO (MRWx) DATE: August 30, 2019

 

C. Balance of Equities and the Public Interest

 

The Court next considers the balance of equities and the possible harm that a preliminary
injunction will cause Jia. Although Jia has a property interest in the property that Petitioner seeks

to enjoin, Petitioner has a final judgment against Jia. Petitioner has the right to collect on this
judgment. This interest outweighs any interest that Respondent may have in his property.

D. Public Interest

"When the reach of an injunction is narrow, limited only to the parties, and has no impact on
nonparties, the public interest will be at most a neutral factor in the preliminary injunction
analysis." Smith, 2012 WL 12883909, at *6 (quoting Stormans v. Selecky, 586 F.3d 1109,

1138-39 (9th Cir. 2009)). Here, the preliminary injunction would only impact Petitioner and
Respondent's interests and does not extend to non-parties. Therefore, this factor is neutral.

Ul. RULING

The Court GRANTS Petitioner's Motion and issues a preliminary injunction, enjoining Respondent
from taking any step to transfer, conceal, reduce, encumber, or otherwise make
unavailable—either personally or through instructions to another—any non-exempt assets up to
the value of this Court's judgment against Respondent. The property that is subject to this
injunction includes:

1. Jia's beneficial interest in Faraday & Future Inc., of which the
immediate owner is FF Top Holding Limited;
2. Jia's beneficial interest in the property located at
, of which the immediate owner is

Ocean View Drive, Inc.;
3. Jia's beneficial interest in the property located at

, of which the immediate owner
is Ocean View Drive, Inc.; and
4. Jia's beneficial interest in the property located at

, of which the immediate owner
is Ocean View Drive, Inc.

Having granted the preliminary injunction, the Court DENIES Petitioner's second Ex Parte
Application as Moot.

IT IS SO ORDERED.

MINUTES FORM 11 __ 8 —-
CIVIL GEN Page 4 of 4 Initials of Preparer
Case 19-12220-KBO Doc171-2 Filed 12/17/19 Page 7 of 26

Exhibit “B”
Case 19-12220-KBO_ Doc 171-2 Filed 12/17/19 Page 8 of 26

UCC FINANCING STATEMENT 49-7741340450

FOLLOW INSTRUCTIONS

A. NAME & PHONE OF CONTACT AT FILER {optional} 10 / 1 4 / 20 13 416 ‘ a?

B. E-MAIL CONTACT AT FILER (optional) MW FILED
C. SENP __fa = — - SOS SECRETARY OF STATE
ulfillme
[ 555 Capitol Mall, Suite 1150 “| | | i tN
Sacramenta, CA 95814 QOS vec i FILING
eh = | 82802720
L Loa _|

 

 

 

 

 

 

THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY

1. DEBTOR'S NAME: Provide only ang Deblor name (12 of 1b) {use exact, full name; do nol omit, modify, or abbreviate any part of the Debtor's name); if any part of tha Individuel Dablor's
nama wal rot fit In ling 1b, leave afl of lem 1 blank, check hare oO and provide the Individual Debtor infarmation in itam 10 of the Financing Slalement Addendum (Form UCC1Ad)

ta. ORGANIZATION'S NAME

 

OR

 

 

 

 

 

1b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME ADOITIONAL NAME{S)ANITIAL(S) SUFFIX
Jia Yueting
ic. MAILING ADDRESS CITY STATE |POSTAL CODE COUNTRY
7 Marguerite Drive Rancho Palos Verdes CA {90275 USA

 

 

 

2. DEBTOR'S NAME: Provide only one Debtor name (22 oF 2b) {use exact, ful name; do nol omit, modlty, or abbreviate any part of the Debtor's name); if any part of the Individual Debtor's
name will not ft in Kno 2b, leave all of Ham 2 blank, check here Ol end provicie ihe Individual Debtor Information In Item 10 of the Financing Statement Addendum (Form UCC1Ad)

2a. ORGANIZATION'S NAME

9

a

 

2b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S)ANITIAL(S) SUFFIX

 

 

2c. MAILING ADDRESS City STATE |POSTAL CODE COUNTRY

 

 

 

 

 

3. SECURED PARTY'S NAME (ar NAME of ASSIGNEE of ASSIGNOR SECURED PARTY}: Provide only one Secured Party name (Ja or 3D)
3a. ORGANIZATION'S NAME

Pacific Technology Holding LLC

 

 

 

 

OF 3b. INDIVIQUAL’S SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S}INITIAL(S) SUFFIX
3c. MAILING ADDRESS. CITY STATE |POSTAL CODE COUNTRY
1209 Orange Street Wilmington DE | 19801 USA

 

 

 

 

4, COLLATERAL; Thia financing statement covers the following collatoral:

All assets of Debtor, whether now or hereafter existing, whether tangible or intangible, whether now owned or hereafter
acquired, wherever the same may be located.

 

5. Check only i? applicable and check grily one box: Collateral is { held in a Trusl (see UCCIAG, ilem 17 and Instructions) [| bolig administered by a Decedent's Pareonal Representative

 

 

 

6a, Check only i applicable and chack only one box: Bb. Check onty if applicable and check goly one box:
my Public.Finance Transaction C] Manutactured-Home Transaction UC] A Debtor Ie a Tranemitting Utility [] Agricultura! Llen oO Non-UCC Filing
7. ALTERNATIVE DESIGNATION {if ppplicatley. [| Lesose/Lessor [_| consignearconsignoe [-] sotterBuyer [_] Batee/Baitor |_| Ucensee/Licensor

 

8, OPTIONAL FILER REFERENCE DATA:
File with: California - Secretary of State

International Association of Commercia! Administrators (ACA)
FILING OFFICE COPY — UCC FINANCING STATEMENT (Form UCC1) (Rev, 04/20/11)
Case 19-12220-KBO Doc171-2 Filed 12/17/19 Page 9 of 26

Exhibit “C-1”
Case 19-12220-KBO Doc171-2 Filed 12/17/19 Page 10 of 26

THIS SECURED PROMISSORY NOTE HAS NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED. IT MAY NOT BE SOLD OR TRANSFERRED
IN THE ABSENCE OF REGISTRATION OR AN EXEMPTION THEREFROM UNDER SAID
ACT.

SECURED PROMISSORY NOTE
‘$2,677,629.00
October 11, 2019

FOR VALUE RECEIVED, the undersigned, Yueting Jia, an individual and resident
of California (“Issuer”), HEREBY PROMISES TO PAY to the order of Pacific Technology
Holding LLC, a Delaware limited liability company (“Holder”), the principal amount of
£2,677,629.00 together with interest aceryed on the unpaid principal amount of this sécured
promissory note (this “Note”), payable as provided herein.

ARTICLE!
TERMS OF PAYMENT

SECTION 1.01. Payments, Payinent of the principal amount of this Note or, if
less, the aggregate unpaid principal amount of this Note together with interest accrued on the
unpaid principal amount shall be made on October 11" 2020(the “Maturity Date”), ‘The principal
and interest on this Note is payable in lawful money of the United States in immediately available
funds at such place as Holder hereof may from time to time designate in writing to Issuer.
Whenever any payment hereunder shall be stated to be due on a day other than a business day,
such payment shall be made on the next succeeding business day, and such extension of time shall
in such case be included in the computation of payment of interest.

SECTION 1.02. Prepayments. Issuer may, on any business day, prepay the then
outstanding principal amount of this Note in whole or in part, together with accrued interest to the
date of such prepayment on the principal amount prepaid without premium or penalty.

SECTION 1.03. Interest. Interest shall accrue on the outstanding principal amount
of this Note at a rate-per annum equal to 8.00%. Interest shall'be payable in arrears as set forth in
Section 1.01 above. Accrued interest shall be compounded annually.

SECTION 1.04. Computations, All computations of interest shall be made on the
basis of a yeat of 365 or 366 days, as the case may be, for the actual number of days (including the
first day but‘excluding the last day) occurring in the period for which such interest is payable.

ARTICLE II
EVENTS OF DEFAULT

SECTION 2.01. Events of Default. The following shall constitute “Events of
Default” under this Note:

 

 
Case 19-12220-KBO Doc171-2 Filed 12/17/19 Page 11 of 26

ARTICLE II
SECURITY GRANT

(a) Issuer hereby grants, pledges, assigns, transfers, hypothecates and sets over
to Holder a valid, continuing first priority security interest in all of Issuer’s right, title and interest
in the Collateral (as described below), in each case whether now or hereafter existing, whether
tangible or intangible, whether now owned or hereafter acquired and whereyer the same may be
located, in order to secure prompt, full, faithful and timely payment and performance of the
obligations under this Note, including without limitation all accrued and unpaid interest owing
hereunder and any other obligations arising hereunder (including interest and other ariounts that,
but for. the: filing of a petition in bankruptcy with respect to Issuer, would -accrue on such
obligations, whether or not a claim is allowed against Issuer for such amounts in the related
batikruptcy proceeding) (collectively, the “Obligations”), whether at stated maturity, acceleration
or otherwise, together with all extensions or renewals thereof, whether voluntary: or involuntary,
direct or indirect, absolute or contingent, liquidated or unliquidated, whether or not jointly owned
with others,:and whether or not such Obligations under the Note are from time to time decreased or
extitiguished and later incteased, created or incurred, and all or any portion of.such Obligations that
are paid, to the extent all or any party of such payment is avoided or recovered directly or indirectly
from Holder as a preference, fraudulent transfer or otherwise. “Collateral” shall include all of
Issuer’s interests in all of the following types of personal property, wherever located ‘and whether
how owned or hereafter acquired (collectively; the “Collateral”):

Gall Accounts;
(ii) all Chattel Paper;

(iii) all Money and all Deposit Accounts, together with all amounts on
deposit from time to time in such.Deposit Accounts;

Gv) all Documents;

(vy) all General Intangibles (including patents, trademarks, service marks,
copyrights, and other intellectual property), Payment Intangibles and Software,

(vi) all Goods, including Inventory, Equipment and Fixtures;
(vii) all Instruments;
(viii) all Investment Property;
(ix) all Letter-of-Credit Rights and other Supporting Obligations;
(x) all Records;
(xi) all Commercial Tort Claims; and

(xii) all Proceeds and Accessions with respect to any of the foregoing
Collateral.

 

 
Case 19-12220-KBO Doc171-2 Filed 12/17/19 Page 12 of 26

(i) permit Holder, upon reasonable prior notice to inspect Issuer’s books
and records, including computer files, and to make copies, and to test, inspect, and appraise the
Collateral, in order to verify any matter relating to either Issuer or the Collateral,

(ii) except as otherwise provided in this section, continue to collect, at his
own expense, all amounts due or to become due to it under the Accounts, In connection with such
collections, Issuer may take (and, upon the occurrence and during the continuance of an Event of
Default at Holder’s direction, shall take) such action as Issuer may deem necessary or advisable to
enforce collection of amounts due or to become due under the: Accounts; provided, however, that
Holder shall have the right at any time, upon the occurrence and during the continuation of an
Event of Default, upon written notice to Issuer of his intention to do so, to (a) notify the account
debtors or obligors under any Accounts of the assignment of such Accounts to Holder and to direct
such account debtors or obligors to make payment of all atnounts. due or to become due to Issuer
thereunder directly to Holder, (b) notify each person maintaining a lockbox or similar arrangement
to which account debtors or obligors under any Accounts have been directed to make payment to
remit all amounts representing collections on checks and other payment items from time to time
sent to or deposited in such lockbox or other arrangement directly to Holder, (c) enforce collection
of any such Accounts at the expense of Issuer, and (d) adjust, settle or compromise the amount or
payment thereof, in the same manner and to the same extent as Issuer might have done, After
receipt by Issuer of the notice from-Holder referred to in the proviso to the preceding sentence, (1)
all arnounts and proceeds (including checks and othér Instruments) received by Issuer in respect of
the Accounts shall be received in trust for the benefit of Holder hereunder, shall be segregated from
other funds of Issuer and shall be forthwith paid over or delivered to Holder in the same’form as so
received (with any necessary endorsement), and (2) Issuer shall not, without the written consent-of
Holder, adjust, settle or compromise the amount or payment of any Account, or release wholly ‘or
partly. any account debtor.or obligor thereof, or allow any credit or discount thereon.

(d) Issuer hereby. irrevocably appoints Holder as Issuer’s, attomiey~-in-fact,
effective upon the occurrence: and during the continuance of'an Event of Default hereunder; with
full authority in the place and stead of Issuer and in the name of Issuer, Holder or otherwise, from
time to. time in Holder’s discretion, to take any action and to execute any instrument. that Helder
may deem necessary or advisable to accomplish the purposes of this Note, including, without
limitation:

@ to obtain and adjust insurance required to be maintained by Issuer;

(ii) to ask for; demand, collect; sue:for, recover, compound, receive and
give acquittance and receipts for moneys due and to become due under or in respect of any
of the Collateral;

(iii) to receive, endorse and collect any drafts or other Instruments;
Documents, Chattel Paper and other. documents in connection with clauses: (i) and (ii)
above;

. (iv) to file any claims or take any action or institute any proceedings that
Holder may deem necessary for the collection of any of the Collateral or otherwise to
enforce or protect the rights of Holder with respect to any of the Collateral;

5

 

 
Case 19-12220-KBO Doc171-2 Filed 12/17/19 Page 13 of 26

a public sale, even if Holder accepts the first offer received and does not offer such Collateral to
more than one offeree. If the proceeds of any sale or other disposition of the Collateral are
insufficient to pay all the Obligations, Issuer shall be liable for the deficiency and the reasonable
fees of any attorneys employed by Holder to collect such deficiency.

(d) Upon the unconditional satisfaction of the Obligations in full, (i) the secunty
jnterest in the Collateral in favor of Holder granted hereby shall automatically terminate without
any further action on the part of Issuer or Holder, (ii) Issuer and its designees shall be authorized to
Sie such terminations of such security interest as Issuer reasonably deems necessary, and Holder
shall execute and deliver, at Issuer’s expense, such further evidence of the termination or release of
such security interest as Issuer may reasonably request.

ARTICLE IV
MISCELLANEOUS.

SECTION 4.01. Amendments and Waiver.. Any provision of this Note may be
amended or waived if, and only if, such amendment or waiver is in writing and signed, in the case
of an amendment, by Issuer and Holder, or in the case of a waiver, by Holder. No failure or delay
by Holder in exercising any right, power or privilege hereunder shall operate as a waiver nor shall
any single-or partial exercise thereof preclude any other or future exercise thereof or the exercise
of any other right, power or privilege.

 

SECTION 4,02. Remedies, No remedy made available by any of the provisions of
this Note:is intended to be exclusive of any other remedy, and each and every retnedy shall be
cumulative and shall be in addition to every other remetly given hereunder or now. or heréafter
existing at. law or in equity. Issuer hereby waives presentment for payment, demand, notice of
dishonor, protest'and notice of protest of this Note.

SECTION 4:03, Assignment. This Note shall be binding upon, inure te the ‘benefit
of and be enforceable by any successor in interest to Holder; provided that Holder shall not
diréctly or indirectly assign any of its rights of, obligations under this Note (including by way of
security: interest) without the, prior written consent of Issuer, Any assignment or transfer in
contradiction-of this Section 4.03 shall be null and void.

SECTION 4.04. Severability. In case any. particular provision of this Note shall be
adjudicated by a court of competent jurisdiction to be invalid, protiibited or unenforceable for any
reason, such, provision, as to such jurisdiction, shall be ineffective, without invalidating the
remaining provisions of this Note or affecting the validity or enforceability of this Note or
affecting the validity or enforceability of such provision in any other jurisdiction. Notwithstanding
the foregoing, if such provision could be more narrowly drawi $6 as not to be invalid, prohibited
or unenforceable in such jurisdiction, it shall, as to such jurisdiction, be so narrowly drawn,
without invalidating the remaining provisions of this Note or affecting the validity or
enforceability of such provision im any other jurisdiction.

SECTION 4:05. Governing Law. This Note shall be govemed by, and construed in
accordance with, the laws of the State of New York without giving effect to any conflicts of laws
principles thereof that would otherwise require the application of the Jaw of any other jurisdiction.

 
Case 19-12220-KBO Doc171-2 Filed 12/17/19 Page 14 of 26

IN WITNESS WHEREOF, Issuer has-cdised this Note to be duly executed-and
delivered thereunto duly authorized*as of'the date first above written,

ISSUER:

oe =

Ackhowlodged and Agreed:
HOLDER:
PACIFIC TECHNOLOGY HOLDING LEC

By: (aly,

Name: Jin Jin
Title; President

 

Signature Page to Seéuiredl Promissory Note

 

 

 
Case 19-12220-KBO Doc171-2 Filed 12/17/19 Page 15 of 26

Exhibit “C-2”
Case 19-12220-KBO Doc171-2 Filed 12/17/19 Page 16 of 26

Case 19-12220-KBO Doc141-1 Filed 12/13/19 Page 2 of 10

THIS AMENDED AND RESTATED SECURED PROMISSORY NOTE HAS NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. IT MAY NOT BE
SOLD OR TRANSFERRED IN THE ABSENCE OF REGISTRATION OR AN EXEMPTION
THEREFROM UNDER SAID ACT.

AMENDED AND RESTATED SECURED PROMISSORY NOTE

$2,732,629.00 October 13, 2019

FOR VALUE RECEIVED, the undersigned, Yueting Jia, an individual and resident
of California (“Issuer”), HEREBY PROMISES TO PAY to the order of Pacific Technology
Holding LLC, a Delaware limited liability company (“Holder”), the principal amount of
$2.732,629.00 together with interest accrued on the unpaid principal amount of this secured
promissory note (this “Note”), payable as provided herein. This Note is issued in substitution for
and replacement of that certain Secured Promissory Note, dated as of October 11, 2019, issued by
the Issuer to the Holder in the aggregate principal amount of $2,677,629.00 (the “Original Note”).
The Issuer hereby assumes and affirms the Original Note and all obligations arising in connection
therewith. The indebtedness evidenced by this Note is continuing indebtedness, the liens granted
herein are continuing liens, and nothing herein shall be deemed to constitute payment, settlement
or a novation of the Original Note or release or otherwise adversely affect any lien or security
interest securing such indebtedness.

ARTICLE I
TERMS OF PAYMENT

SECTION 1.01. Payments. Payment of the principal amount of this Note or, if
less, the aggregate unpaid principal amount of this Note together with interest accrued on the
unpaid principal amount shal! be made on October 11, 2020 (the “Maturity Date”), The principal
and interest on this Note is payable in lawful money of the United States in immediately available
funds at such place as Holder hereof may from time to time designate in writing to Issuer.
Whenever any payment hereunder shall be stated to be due on a day other than a business day,
such payment shall be made on the next succeeding business day, and such extension of time shall
in such case be included in the computation of payment of interest.

SECTION 1.02. Prepayments. Issuer may, on any business day, prepay the then
outstanding principal amount of this Note in whole or in part, together with accrued interest to the
date of such prepayment on the principal amount prepaid without premium or penalty.

SECTION 1.03. Interest. Interest shall accrue on the outstanding principal amount
of this Note at a rate per annum equal to 8.00%. Interest shall be payable in arrears as set forth in
Section 1.01 above. Accrued interest shall be compounded annually.

SECTION 1.04. Computations. All computations of interest shall be made on the
basis of a year of 365 or 366 days, as the case may be, for the actual number of days (including the
first day but excluding the last day) occurring in the period for which such interest is payable. For
Case 19-12220-KBO Doc171-2 Filed 12/17/19 Page 17 of 26

Case 19-12220-KBO Doc141-1 Filed 12/13/19 Page 4 of 10

become a part of the amount due under this Note.

ARTICLE III
SECURITY GRANT

(a) Issuer hereby grants, pledges, assigns, transfers, hypothecates and sets over
to Holder a valid, continuing first priority security interest in all of Issuer’s right, title and interest
in the Collateral (as described below), in each case whether now or hereafter existing, whether
tangible or intangible, whether now owned or hereafter acquired and wherever the same may be
located, in order to secure prompt, full, faithful and timely payment and performance of the
obligations under this Note, including without limitation all accrued and unpaid interest owing
hereunder and any other obligations arising hereunder (including interest and other amounts that,
but for the filing of a petition in bankruptcy with respect to Issuer, would accrue on such
obligations, whether or not a claim is allowed against Issuer for such amounts in the related
bankruptcy proceeding) (collectively, the “Obligations”); whether at stated maturity, acceleration
or otherwise, together with all extensions or renewals thereof, whether voluntary or involuntary,
direct or indirect, absolute or contingent, liquidated or unliquidated, whether or not jointly owned
with others, and whether or not such Obligations under the Note are from time to time decreased or
extinguished and later increased, created or incurred, and all or any portion of such Obligations that
are paid, to the extent all or any party of such payment is avoided or recovered directly or indirectly
from Holder as a preference, fraudulent transfer or otherwise. “Collateral” shall include all of
Issuer’s interests in all of the following types of personal property, wherever located and whether
now owned or hereafter acquired (collectively, the “Collateral”):

(i) all Accounts;
(ii) all Chattel Paper;

(iii) all Money and all Deposit Accounts, together with all amounts on
deposit from time to time in such Deposit Accounts;

(iv) all Documents;

(v) all General Intangibles (including patents, trademarks, service marks,
copyrights, and other intellectual property), Payment Intangibles and Software;

(vi) all Goods, including Inventory, Equipment and Fixtures;
(vii) all Instruments;
(viii) all Investment Property;
(ix) all Letter-of-Credit Rights and other Supporting Obligations;
(x) all Records;

(xi) all Commercial Tort Claims; and
Case 19-12220-KBO Doc171-2 Filed 12/17/19 Page 18 of 26

Case 19-12220-KBO Doci141-1 Filed 12/13/19 Page 6 of 10

property” of Issuer).
(c) Issuer shall:

(i) permit Holder, upon reasonable prior notice to inspect Issuer’s books
and records, including computer files, and to make copies, and to test, inspect, and appraise the
Collateral, in order to verify any matter relating to either Issuer or the Collateral.

(ii) except as otherwise provided in this section, continue to collect, at his
own expense, all amounts due or to become due to it under the Accounts. In connection with such
collections, Issuer may take (and, upon the occurrence and during the continuance of an Event of
Default at Holder’s direction, shall take) such action as Issuer may deem necessary or advisable to
enforce collection of amounts due or to become due under the Accounts; provided, however, that
Holder shall have the right at any time, upon the occurrence and during the continuation of an
Event of Default, upon written notice to Issuer of his intention to do so, to (a) notify the account
debtors or obligors under any Accounts of the assignment of such Accounts to Holder and to direct
such account debtors or obligors to make payment of all amounts due or to become due to Issuer
thereunder directly to Holder, (b) notify each person maintaining a Jockbox or similar arrangement
to which account debtors or obligors under any Accounts have been directed to make payment to
remit all amounts representing collections on checks and other payment items from time to time
sent to or deposited in such lockbox or other arrangement directly to Holder, (c) enforce collection
of any such Accounts at the expense of Issuer, and (d) adjust, settle or compromise the amount or
payment thereof, in the same manner and to the same extent as Issuer might have done. After
receipt by Issuer of the notice from Holder referred to in the proviso to the preceding sentence, (1)
all amounts and proceeds (including checks and other Instruments) received by Issuer in respect of
the Accounts shall be received in trust for the benefit of Holder hereunder, shall be segregated from
other funds of Issuer and shall be forthwith paid over or delivered to Holder in the same form as so
received (with any necessary endorsement), and (2) Issuer shall not, without the written consent of
Holder, adjust, settle or compromise the amount or payment of any Account, or release wholly or
partly any account debtor or obligor thereof, or allow any credit or discount thereon.

(d) Issuer hereby irrevocably appoints Holder as Issuer’s attorney-in-fact,
effective upon the occurrence and during the continuance of an Event of Default hereunder, with
full authority in the place and stead of Issuer and in the name of Issuer, Holder or otherwise, from
time to time in Holder’s discretion, to take any action and to execute any instrument that Holder
may deem necessary or advisable to accomplish the purposes of this Note, including, without
limitation:

(i) to obtain and adjust insurance required to be maintained by Issuer;

(ii) to ask for, demand, collect, sue for, recover, compound, receive and
give acquittance and receipts for moneys due and to become due under or in respect of any
of the Collateral;

(iii) to receive, endorse and collect any drafts or other Instruments,
Documents, Chattel Paper and other documents in connection with clauses (i) and (ii)
above;
Case 19-12220-KBO Doc171-2 Filed 12/17/19 Page 19 of 26

Case 19-12220-KBO Doci41-1 Filed 12/13/19 Page 8 of 10

the Collateral sold at any such public sale, to use and apply any of the Obligations as a credit on
account of the purchase price for any Collateral payable by Holder at such sale. Issuer hereby
waives any claims against Holder arising by reason of the fact that the price at which any Collateral
may have been sold at such a private sale was less than the price which might have been obtained at
a public sale, even if Holder accepts the first offer received and does not offer such Collateral to
more than one offeree. If the proceeds of any sale or other disposition of the Collateral are
insufficient to pay all the Obligations, Issuer shall be liable for the deficiency and the reasonable
fees of any attorneys employed by Holder to collect such deficiency.

(d) Upon the unconditional satisfaction of the Obligations in full, (4) the security
interest in the Collateral in favor of Holder granted hereby shall automatically terminate without
any further action on the part of Issuer or Holder, (ii) Issuer and its designees shall be authorized to
file such terminations of such security interest as Issuer reasonably deems necessary, and Holder
shall execute and deliver, at Issuer’s expense, such further evidence of the termination or release of
such security interest as Issuer may reasonably request.

ARTICLE IV
DIRECTION

SECTION 4.01. Direction. The Issuer hereby irrevocably directs Holder to pay $55,000 in
respect of this Note solely to the Issuer’s account specified below:

Bank: JP Morgan Chase
Account Name: PQBDN LLC
Routing Number: 021000021
Account Number: 573199632

Swift Code: CHASEUS33

By executing this Note, Holder hereby agrees to be bound by such direction and shall not
distribute any funds to or for the benefit of the Issuer with respect to this Note to any other account
unless instructed to do so in writing by the Issuer.

ARTICLE V
MISCELLANEOUS

SECTION 5.01. Amendments and Waiver. Any provision of this Note may be
amended or waived if, and only if, such amendment or waiver is in writing and signed, in the case
of an amendment, by Issuer and Holder, or in the case of a waiver, by Holder. No failure or delay
by Holder in exercising any right, power or privilege hereunder shall operate as a waiver nor shall
any single or partial exercise thereof preclude any other or future exercise thereof or the exercise
of any other right, power or privilege.

SECTION 5.02. Remedies. No remedy made available by any of the provisions of
this Note is intended to be exclusive of any other remedy, and each and every remedy shall be
cumulative and shall be in addition to every other remedy given hereunder or now or hereafter
existing at law or in equity. Issuer hereby waives presentment for payment, demand, notice of

7
Case 19-12220-KBO Doc171-2 Filed 12/17/19 Page 20 of 26

Case 19-12220-KBO Doc 141-1 Filed 12/13/19 Page 10 of 10

IN WITNESS WHEREOF, Issuer has caused this Note-to be duly executed and
delivered thereuiito duly‘authorized as of the date first-above written,

ISSUER:

a,

Acknowletlged:and Agreed:

HOLDER:

PACIFIC TECHNOLOGY HOLDING LLG
yoy

By: EM Me

Name:
Title:

Signature:Pageto Secured Fromissary Note
Case 19-12220-KBO Doc171-2 Filed 12/17/19 Page 21 of 26

Exhibit “C-3”
Case 19-12220-KBO Doc171-2 Filed 12/17/19 Page 22 of 26

THIS SECURED PROMISSORY NOTE HAS NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED. IT MAY NOT BE SOLD OR TRANSFERRED
IN THE ABSENCE OF REGISTRATION OR AN EXEMPTION THEREFROM UNDER SAID
ACT.

AMENDED AND RESTATED SECURED PROMISSORY NOTE

$2,687 ,628.99
‘October 18, 2019

FOR VALUE RECEIVED, the undersigned, Yueting Jia, an individual and resident
of California (“Issuer”), HEREBY PROMISES TO PAY to the order of Pacific Technology
Holding LLC, a Delaware limited liability company (“Holder”), the principal amount of
$2,687,628.99 together with interest accrued on the unpaid principal amount of this secured
promissory note (this “Note”), payable as provided herein.

ARTICLE I
TERMS OF PAYMENT

SECTION 1.01. Payrnents. Payment of the principal amount of this Note or, if
less, the aggregate unpaid principal amount of this Note together with interest accrued on the
unpaid principal amount shall be made on October 1 i 2020(the “Maturity Date”). The principal
and interest on this Note is payable in lawful money of the United States in immediately available
funds at such place as Holder hereof may from time to time designate in writing to Issuer,
Whenever any payment hereunder shall be stated to be due on a day other than a business day,
such payment shall he made on the next succeeding business day, and such extension of time shall
in such case be included in the computation of payment of interest.

SECTION 1.02. Prepayments. Issuer may, on any business day, prepay the then
outstanding principal amount of this Note in whole or in part, together with accrued interest to the
date of such prepayment on the principal amount prepaid without premium or penalty.

SECTION 1.03. Interest. Interest shall accrue on the outstanding principal amount
of this Note at a rate per annum equal to 8.00%. Interest shall be payable in arrears as set forth m
Section 1,01 above. Accrued interest shall be compounded annually.

 

SECTION 1.04. Computations. All computations of interest shall be made on the
basis of a year of 365 or 366 days, as the case may be, for the actual number of days (including the
first day but excluding the last day) occurring in the period for which such interest is payable.

ARTICLE I
EVENTS OF DEFAULT

SECTION 2.01. Events of Default. The following shall constitute “Events of
Default” under this Note:

 
Case 19-12220-KBO Doc171-2 Filed 12/17/19 Page 23 of 26

ARTICLE III
SECURITY GRANT

(a) Issuer hereby grants, pledges, assigns, transfers, hypothecates and sets over
to Holder a valid, continuing first priority security interest in all of Issuer’s right, title and interest
in the Collateral (as described below), in each case whether now or hereafter existing, whether
tangible or intangible, whether now owned or hereafter acquired and wherever the same may be
located, in order to secure prompt, full, faithful and timely payment and performance of the
obligations under this Note, including without limitation all accrued and unpaid interest owing
hereunder and any other obligations arising hereunder (including interest and other amounts that,
but for the filing of a petition in bankruptcy with respect to Issuer, would accrue on such
obligations, whether or not a claim is allowed against Issuer for such amounts in the related
bankruptcy proceeding) (collectively, the “Obligations”), whether at stated maturity, acceleration
or otherwise, together with all extensions or renewals thereof, whether voluntary or involuntary,
direct or indirect, absolute or contingent, liquidated or unliquidated, whether or not jointly owned
with others, and whether or not such Obligations under the Note-are from time to time decreased or
extinguished and later increased, created or incurred, and all or any portion of such Obligations that
are paid, to the extent all or any party of such payment is avoided or recovered directly or indirectly
from Holder as a preference, fraudulent transfer or otherwise. “Collateral” shall include all of
Issuer’s interests in all of the following types of personal property, wherever located and whether
now owned or hereafter acquired (collectively, the “Collateral”):

(i) all Accounts;
(ii) all Chattel Paper;

(iii) all Money and all Deposit Accounts, together with all amounts on
deposit from time to time in such Deposit Accounts,

(iv) all Documents,

(v) all General Intangibles (including patents, trademarks, service marks,
copyrights, and other intellectual property), Payment Intangibles and Software;

(vi) all Goods, including Inventory, Equipment and Fixtures;
(vii) all Instruments;
(viii) all Investment Property;
(ix) all Letter-of-Credit Rights and other Supporting Obligations;
(x) all Records;
(xi) all Commercial Tort Claims; and

(xii) all Proceeds and Accessions with respect to any of the foregoing
Collateral.

kad
Case 19-12220-KBO Doc171-2 Filed 12/17/19 Page 24 of 26

(i) permit Holder, upon reasonable prior notice to inspect Issuer’s books
and records, including computer files, and to make copies, and to test, inspect, and appraise the
Collateral, in order to verify any matter relating to either Issuer or the Collateral.

(ii) except as otherwise provided in this section, continue to collect, at his
own expense, all amounts due or to become due to it under the Accounts. In connection with such
collections, Issuer may take (and, upon the occurrence and during the continuance of an Event of
Default at Holder’s direction, shall take) such action as Issuer may deem necessary or advisable to
enforce collection of amounts due or to become due under the Accounts; provided, however, that
Holder shall have the right at any time, upon the occurrence and during the continuation of an
Event of Default, upon written notice to Issuer of his intention to do so, to (a) notify the account
debtors or obligors under any Accounts of the assignment of such Accounts to Holder and to direct
‘such account debtors or obligors to make payment of all amounts due or to become due to Issuer
thereunder directly to Holder, (b) notify each person maintaining a lockbox or similar arrangement
to which account debtors or obligors under any Accounts have been directed to make payment to
remit all amounts representing collections on checks and other payment items from time to time
sent to or deposited in such lockbox or other arrangement directly to Holder, (c) enforce collection
of any such Accounts at the expense of Issuer, and (d) adjust, settle or compromise the amount or
payment thereof, in the same manner and to the same extent as Issuer might have done. After
receipt by Issuer of the notice from Holder referred to in the proviso to the preceding sentence, (1)
all amounts and proceeds (including checks and other Instruments) received by Issuer in respect of
the Accounts shall be received in trust for the benefit of Holder heréunder, shall be segregated from
other funds of Issuer and shall be forthwith paid over or delivered to Holder in the same form as so
received (with any necessary endorsement), and (2) Issuer shall not, without the written consent of
Holder, adjust, settle or compromise the amount or payment of any Account, or release wholly or
partly any account debtor or obligor thereof, or allow any credit or discount thereon.

(d) Issuer hereby irrevocably appoints Holder as Issuer’s attomey-in-fact,
effective upon the occurrence and during the continuance of an Event of Default hereunder, with
fall authority in the place and stead of Issuer and in the name of Issuer, Holder or otherwise, from
time to time in Holder’s discretion, to take any action and to execute any instrument that Holder
may deem necessary or advisable to accomplish the purposes of this Note, including, without
limitation:

(i) to obtain and adjust insurance required to be maintained by Issuer;

(ii) to ask for, demand, collect, sue for, recover, compound, receive and
give acquittance and receipts for moneys due and to become due under or in respect of any
of the Collateral;

(iii) to receive, endorse and collect any drafts or other Instruments,
Documents, Chattel Paper and other documents in connection with clauses (i) and (1i)
above;

(iv) to file any claims or take any action or institute any proceedings that
Holder may deem necessary for the collection of any of the Collateral or otherwise to
enforce or protect the rights of Holder with respect to any of the Collateral;

5
Case 19-12220-KBO Doc171-2 Filed 12/17/19 Page 25 of 26

a public sale, even if Holder accepts the first offer received and does not offer such Collateral to
more than one offeree. If the proceeds of any sale or other disposition of the Collateral are
insufficient to pay all the Obligations, Issuer shall be liable for the deficiency and the reasonable
fees of any attorneys employed by Holder to collect such deficiency.

(d) Upon the unconditional satisfaction of the Obligations in full, (i) the security
interest in the Collateral in favor of Holder granted hereby shall automatically terminate without
any further action on the part of Issuer or Holder, (ti) Issuer and its designees shall be authorized to
file such terminations of such security interest as Issuer reasonably deems necessary, and Holder
shall execute and deliver, at Issuer’s expense, such further evidence of the termination or release of
such security interest as Issuer may reasonably request.

ARTICLE IV
MISCELLANEOUS

SECTION 4.01. Amendments and Waiver. Any provision of this Note may be
amended or waived if, and only if, such amendment or waiver is in writing and signed, in the case
of an amendment, by Issuer and Holder, or in the case of a waiver, by Holder. No failure or delay
by Holder in exercising any right, power or privilege hereunder shall operate as a waiver nor shall
any single or partial exercise thereof preclude any other or future exercise thereof or the exercise
of any other right, power or privilege.

SRCTION 4,02. Remedies. No remedy made available by any of the provisions of
this Note is intended to be exclusive of any other remedy, and each and every remedy shall be
cumulative and shall be in addition to every other remedy given hereunder or now or hereafter
existing at law or in equity. Issuer hereby waives presentment for payment, demand, notice of
dishonor, protest and notice of protest of this Note.

SECTION 4.03. Assignment. This Note shall be binding upon, inure to the benefit
of and be enforceable by any successor in interest to Holder; provided that Holder shall not
directly or indirectly assign any of its rights or obligations under this Note (including by way of
security interest) without the prior written consent of Issuer. Any assignment or transfer in
contradiction of this Section 4.03 shall be null and void.

SECTION 4.04. Severability. In case any particular provision of this Note shall be
adjudicated by a court of competent jurisdiction to be invalid, prohibited or unenforceable for any
reason, such provision, as to such jurisdiction, shall be ineffective, without invalidating the
remaining provisions of this Note or affecting the validity or enforceability of this Note or
affecting the validity or enforceability of such provision in any other jurisdiction. Notwithstanding
the foregoing, if such provision could be more narrowly drawn so as not to be invalid, prohibited
or unenforceable in such jurisdiction, it shall, as to such jurisdiction, be so narrowly drawn,
without invalidating the remaining provisions of this Note or affecting the validity or
enforceability of such provision in any other jurisdiction.

SECTION 4.05. Governing Law. This Note shall be governed by, and construed in
accordance with, the laws of the State of New York without giving effect to any conflicts of laws
principles thereof that would otherwise require the application of the law of any other jurisdiction.
Case 19-12220-KBO Doc171-2 Filed 12/17/19 Page 26 of 26

IN WITNESS WHEREOF, Issuer has caused this Nots to be duly executed and
delivered thereunto duly authorized as of the date first above written,

fp Pea

vine

Acknowledged and Agreed:
HOLDER:
PACIFIC TECHNOLOGY HOLDING LLC

py_ (Aba

Name: Jin Jin
Tithe: President

Signature Page to Seciwed Promissory. Note
